DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/07/2021 and 03/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the dependent claim 11, the claim recites “a network module”, “a local display” and “a processor”. It is unclear whether these are the same network module, display and processor already recited in the independent claim 1. The Examiner respectfully suggests rewriting claim 11 as an independent claim to avoid confusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8-12, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodge et al publication EP2804095.

Regarding claim 1, Dodge teaches a remote control monitoring system, used to provide a local display screen generated by a local computer to a remote computer in real-time to implement a remote real-time display (see figure 1 shows a system for source display 116 in a source component 102 and remote display 142 in a remote component 104, see para 0019, the source graphics component 102 to display the graphical image on a target display 142), the remote control monitoring system comprising: 
a signal receiver, connected to a processor of the local computer (source graphics renderer 110 connected to source application 108 of the local component 102), and configured to receive a first video signal corresponding to the local display screen from the processor, and executing a signal transforming process on the first video signal to generate a second video signal in a standard different from the first video signal (see para 0019, the source application 106 send the graphics command stream 108 to the source graphics renderer 110. The source graphics renderer 110 may process the source graphics command stream 108 to create a processed graphics stream 118); and 
a remote controller, connected to the signal receiver and a network module of the local computer (source redirector 120 connected to the source graphics rendered 110 and source protocol stack 124), and configured to execute a network compressing process on the second video signal to generate a video data compatible with a network-transportable standard, and transmitting the video data through the network module to the remote computer to display a remote display screen corresponding to the local display screen based on the video data (see para 0021, The source redirector 120 may further process the graphical information received in the processed graphics stream 118. Further processing may include, for example, reducing redundancy of the graphical information, compressing the graphical information); 
wherein the signal receiver is configured to execute the signal transforming process to transform the first video signal compatible with an output standard of the processor into the second video signal compatible with an input standard of the remote controller (see para 0019, The processed graphics stream 118 may be derived from a logging stream output by the source graphics renderer 110 or another output of the source graphics renderer 110. The processed graphics stream 118 may contain equivalent graphical information to create the same graphics image as the source graphics command stream 108).

Regarding claim 3, Dodge further teaches the remote controller is connected to a plurality of peripheral devices of the local computer (see figure 1, source redirector 118 is connected with cache 146 and buffers 112), the remote controller is configured to retrieve a status information of each peripheral device and transmit the status information to the remote computer, or control the peripheral device corresponding to an operation command based on the operation command sent from the remote computer (see para 0021, The source redirector 120 may, for example, use graphical information stored in the source redirector cache 146 to send a response to the source graphics renderer 110).

Regarding claim 4, Dodge further teaches the remote controller is connected to a chipset of the local computer (see figure 1, source redirector is connected to source display controller 114), the remote controller is configured to retrieve a status of a peripheral device connected to the chipset through the chipset, or control the peripheral device through the chipset (see para 0018, The source graphics component 102 may utilize the source application 106, the source graphics renderer 110, the source graphics buffers 112, and the source display controller 114 to renderer a graphical image locally on the source display 116).

Regarding claim 8, Dodge further teaches the signal receiver is configured to receive a new first video signal corresponding to a new local display screen from the processor when a refresh condition is met (see para 0023, the source application 106 sends a command that requests the complete rendered graphical image e.g. a refresh condition), and execute the signal transforming process on the new first video signal to generate a new second video signal (see para 0019, the source application 106 send the graphics command stream 108 to the source graphics renderer 110. The source graphics renderer 110 may process the source graphics command stream 108 to create a processed graphics stream 118); the remote controller is configured to execute the network compressing process on the new second video signal to generate a new video data when the refresh condition is met (see para 0021, The source redirector 120 may further process the graphical information received in the processed graphics stream 118. Further processing may include, for example, reducing redundancy of the graphical information, compressing the graphical information), and transmit the new video data through the network module to the remote computer to display a new remote display screen corresponding to the new local display screen (see para 0019, The processed graphics stream 118 may be derived from a logging stream output by the source graphics renderer 110 or another output of the source graphics renderer 110. The processed graphics stream 118 may contain equivalent graphical information to create the same graphics image as the source graphics command stream 108).

Regarding claim 9, Dodge further teaches a basic input/output system (BIOS), installed in the local computer and loaded for execution when the local computer is booted (see para 0036, computer executable instructions or computer code embodied in the memory 304 e.g. a BIOS), wherein the BIOS is configured to set a first video signal port and a second video signal port connected to the processor to be a mirror display mode to make the first video signal port and the second video signal port be configured to transmit the first video signal; wherein the first video signal port is connected to a local display of the local computer, the second video signal port is connected to the signal receiver (see para 0033, The source graphics command stream 108 may be rendered and displayed on the source display 116 and one or more target displays 142 concurrently e.g. the mirror display mode).

Regarding claim 10, Dodge further teaches a high-speed hub, wherein the high-speed hub comprises at least one input interface and a plurality of output, the input interface is connected to the signal receiver, two of the output interfaces are respectively connected to the remote controller and a display connector of the local computer interfaces (see figure 3, input of I/O interface 306 is connected to receiver 310, outputs of I/O interface 306 are connected to source display 116 and source redirector 120); wherein the high-speed hub is configured to broadcast the second video signal received from the signal receiver to the remote controller and the display connector (see para 0033,  The source graphics command stream 108 may be rendered and displayed on the source display 116 and one or more target displays 142 concurrently).

Regarding claim 11, Dodge further teaches a network module, connected to the remote control monitoring system, and configured to connect a remote computer through a network, and transmit a video data received from the remote control monitoring system to the remote computer (source protocol stack 124, see para 0024, a source protocol stack 124 may transmit the source formatted graphics stream 122 to the target graphics component 104 as a protocol stream 126); 
a local display (source display 116); and 
a processor, connected to the remote control monitoring system and the local display, and configured to generate a first video signal and transmit the first video signal to the local display and the remote control monitoring system to control the local display to display a local display screen and the remote computer to display a remote display screen corresponding to the local display screen (source application 106, see para 0033, The source graphics command stream 108 may be rendered and displayed on the source display 116 and one or more target displays 142 concurrently).

Regarding claim 12, Dodge teaches a remote control monitoring method, used to provide a local display screen generated by a local computer to a remote computer in real-time to implement a remote real-time display (see figure 1 shows a system for source display 116 in a source component 102 and remote display 142 in a remote component 104, see para 0019, the source graphics component 102 to display the graphical image on a target display 142), the local computer comprising a signal receiver, a remote controller, a processor, a network module, and a local display (see figure 1 shows that source component 102 comprising source renderer 110 (receiver), source redirector 120 (controller), source application 106 (processor), protocol stack 124 (network module) and source display 116), the remote control monitoring method comprising following steps: 
a) by the processor, transmitting a first video signal to the local display to display the local display screen (see para 0019, the source application 106 send the graphics command stream 108 to the source graphics renderer 110; 
b) by the signal receiver, receiving the first video signal from the processor, executing a signal transforming process on the first video signal to generate a second video signal in a standard different from the first video signal, and transmitting the second video signal to the remote controller (see para 0019, The source graphics renderer 110 may process the source graphics command stream 108 to create a processed graphics stream 118); 
c) by the remote controller, executing a network compressing process on the second video signal to generate a video data compatible with a network-transportable standard (see para 0021, The source redirector 120 may further process the graphical information received in the processed graphics stream 118. Further processing may include, for example, reducing redundancy of the graphical information, compressing the graphical information); and 
d) transmitting the video data through the network module to the remote computer to display a remote display screen corresponding to the local display screen based on the video data (see para 0019, The processed graphics stream 118 may be derived from a logging stream output by the source graphics renderer 110 or another output of the source graphics renderer 110. The processed graphics stream 118 may contain equivalent graphical information to create the same graphics image as the source graphics command stream 108).

Regarding claims 14, and 18-20, please refer to the rejection of claims 3 and 8-10 since the claimed subject matter is substantially similar.

Allowable Subject Matter
Claims 2, 5-7, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 13, the known prior arts taken alone or in combination fails to disclose “the signal receiver is configured to receive the first video signal by a Data Direct Input (DDI) from the processor; wherein the first video signal is compatible with a DisplayPort standard, the second is compatible with one of an HDMI standard, a VGA standard, a DVI standard, a TTL standard, an LVDS standard, a CVBS standard, an S-Video standard and a YPbPr standard; wherein the remote controller is configured to connect the network module by a network controller sideband interface (NCSI) standard“ in combination with other limitations found in the independent claims 1 and 12.
Regarding claims 5-7 and 15-17,  the known prior arts taken alone or in combination fails to disclose “the signal receiver is connected to a chipset of the local computer; wherein when a remote switch request from the remote computer being verified is received, the remote controller is configured to send an enabling display notification through the signal receiver to the chipset to notify the processor to provide the first video signal to the signal receiver” in combination with other limitations found in the independent claims 5-7 and 15-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen US 20200410961 discloses A display system includes a display device and a host. The host is separately disposed on the display device and connected to the display device through a wireless or wired manner. The host transmits an image signal to the display device.
Lambert et al US 20200043444 discloses a network controller sideband interface (NCSI) connecting a controller and a host processor.
Earl US Patent No. 9,495,124 discloses a computing device that is configured to coordinate a remote display
Poornachandran et al US 20140283087 discloses selective content sharing feature in a computing device
Hochmuth et al US 20030058248 discloses a system and method for communicating video across one or more computer networks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184